Name: Commission Implementing Decision of 20Ã October 2011 amending Implementing Decision 2011/303/EU as regards the date of application (notified under document C(2011) 7373)
 Type: Decision_IMPL
 Subject Matter: animal product;  economic analysis;  agri-foodstuffs;  Europe;  European Union law
 Date Published: 2011-10-21

 21.10.2011 EN Official Journal of the European Union L 276/62 COMMISSION IMPLEMENTING DECISION of 20 October 2011 amending Implementing Decision 2011/303/EU as regards the date of application (notified under document C(2011) 7373) (Only the Dutch text is authentic) (2011/700/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(m), in conjunction with Article 4 thereof, Whereas: (1) By Commission Implementing Decision 2011/303/EU (2) the use of new methods for grading pig carcasses in the Netherlands was authorised. That Decision is to apply from 3 October 2011. On 9 September 2011 the competent authorities of the Netherlands informed the Commission about practical problems in several slaughterhouses with the timely implementation of the new methods and asked to postpone the application until 2 January 2012. (2) Implementing Decision 2011/303/EU should therefore be amended accordingly. (3) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 In Article 4 of Implementing Decision 2011/303/EU, 3 October 2011 is replaced by 2 January 2012. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 20 October 2011. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 136, 24.5.2011, p. 95.